DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 03 June 2022.  The changes therein and the corresponding remarks have been considered.  No claims have been cancelled or added via the amendment.  Therefore, claims 1-18 remain pending in the application.  Of these, claims 1, 7 and 12 are independent.


Terminal Disclaimer
The terminal disclaimer filed on 03 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,943,626 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Specification/Claim Informality Objections
In claim 1, at the end, “write mode” and “read mode” should be --a write mode-- and --a read mode-- (with reference to “a read mode” earlier in the claim).
In claim 7, line 9, “a input/output” should be --an input/output--.  
In claim 15, line 3, “circuit is coupled” should be --circuit coupled-- (without “is”).
In claim 15, line 5, “circuit coupled” should be --circuit is coupled--.
In claim 15, at the end, “a the” should be --the--.
Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 as amended in lines 7-8 recites “the write driving block suitable for transmitting a data signal”, thus associating the claim term “data signal” with writing.  
However, the claim in lines 10-11 recites “suitable for writing or reading the data signal”, thus broadening the scope of the claim term “data signal” in the same claim.
In addition, the claim near the end recites “latching the data signal … based on the read control signal” and “the data signal … corresponds to the read control signal in [a] read mode”, implying that the data signal transmitted by the write driving block is controlled by the read control signal, which appears to be inconsistent and contradictory.
Therefore, the intended scope of the claim is deemed unclear. 

Further, in claim 1 as amended, it is deemed unclear in the claim whether “[a] read mode” at the end of the claim is intended to be referring to “a read mode” in line 16 or a different read mode.

Claims 2-6 depend from claim 1, thus are rejected for the same reason(s) above for claim 1.

Claim 7 as amended at the end recites that “the first type of power gating structure and the second type of power gating structure each include at least one of the first to third power gating circuits” which includes the scope of the first type including only the first power gating circuit and the second type also including only the first power gating circuit.  As such, it is deemed unclear in the claim whether such scope is intended (similarly for the scope in which each type includes only the second power gating circuit or only the third power gating circuit).  If so, it would also be unclear how the second and third power gating circuits are related to the first type of power gating structure and the second type of power gating structure.
Further, it is deemed unclear in the claim whether “second voltages” in line 11 is referring to or different from “second voltages” in line 9.
Further, the claim in lines 16-17 recites broadly as alternatives “suitable for writing or reading the data signal”, thus including the scope in which the data signal is for writing.  However, the claim near the end recites narrowly “latches the data signal … based on the read control signal”, thus narrowing the scope of the data signal to reading, in the same claim, thus the intended full scope of the claim is deemed unclear.

Claims 8-11 depend from claim 7, thus are rejected for the same reason(s) above for claim 7.

Further, in claim 10, it is deemed unclear in the claims whether “a first voltage” and “a second voltage” (singulars) therein are intended to be referring to or somehow related to or different from “first voltages” and “second voltages” (plurals) in parent claim 7.

Claim 12 as amended in lines 7-8 recites “a pipe latch block having a second type of power gating structure”, implying that the claim term “a second type of power gating structure” is associated with the pipe latch block, which is understood to be distinct from “a read path control block having a first type of power gating structure” in lines 3-4.
However, dependent claim 13 as amended now recites that “the read path control block further includes: a fourth power gating circuit… and a fifth power gating circuit”, implying that the fourth and fifth power gating circuits are associated with the read path control block.  Then, the claim later recites that “the second type of power gating structure each include at least one of the fourth power gating circuit and the fifth power gating circuit”, implying that the second type of power gating structure previously associated with the pipe latch block is part of the read path control block, which appears to be inconsistent with and contradict the above limitation in claim 12.
Dependent claim 15 as amended also recites similar inconsistent and contradictory limitations. 
As such, the intended meaning/ scope of above limitation in claim 12 is deemed unclear.

Claims 13-18 depend from claim 12, thus are rejected for the same reason(s) above claim 12.

Further, in claim 13 as amended, it is deemed unclear in the claims whether “a first voltage”, “a second voltage”, “a sixth voltage” and “a seventh voltage” are intended to be same as or different from “first and second voltages”, “a sixth voltage” and “a seventh voltage”, respectively, in parent claim 12.

Further, claim 13 as amended at the end recites “the second type of power gating structure each include at least one of the fourth power gating circuit and the fifth power gating circuit”.  First, the term “each” therein implies a plurality; however, “the second type of power gating structure” to which the term “each” is referring appears to be just one structure, thus it is deemed unclear in the claims what is intended with “each”.
Further, the above limitation is deemed indefinite because claim 13 earlier recites that “a fourth power gating circuit” and “a fifth power gating circuit” are included in the read path control block, while parent claim 12 in line 7 recites that the second type of power gating structure is associated with the pipe latch block (understood to be distinct from the read path control block).  Therefore, these limitations appear to be inconsistent and contradictory.  See also the related rejection for claim 12 above.

Claims 15-17 depend from claim 13, thus are rejected for the same reason(s) above for claim 13.

Further, claim 15 as amended recites at the end “the first type of power gating structure includes the sixth power gating circuit”, which is deemed indefinite because claim 15 earlier recites that “a sixth power gating circuit” is include in the pipe latch block, while parent claim 12 in line 3 recites that the first type of power gating structure is associated with the read path control block (understood to be distinct from the pipe latch block).  Therefore, these limitations appear to be inconsistent and contradictory.  
Further, it is deemed unclear in the claims whether “a supply terminal of a first voltage” in line 3 and “a supply terminal of a second voltage” in lines 5-6 are intended to be same as or different from “a supply terminal of a first voltage” and “a supply terminal of a second voltage” in lines 3 and 5, respectively, of parent claim 13.

Claims 16-17 depend from claim 15, thus are also rejected for the same reason(s) above for claim 15.

Further, in claim 14 as amended, “the supply terminal of the first voltage” and “the supply terminal of the second voltage” lack clear antecedents in the claims and are deemed indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0259873 A1 (“OH”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, OH discloses a semiconductor device, comprising: 
a write path control block (e.g., including “Program Control” 754 in Figs. 7 and 8) including a first power gating circuit (e.g., including MP_2 in Fig. 8, coupled to 754, with reference to paragraph [0113] “the physical circuitry of the power gating circuit 700 may be distributed throughout various regions of a semiconductor chip” and paragraph [0115] “the drain terminals 804 (or the source terminals 802) of the PMOS transistors MP_1, MP-_2, . . . , MP_n need not be connected together, and that the actual number of PMOS transistors MP_1, MP_2, . . . , MP_n will reflect the number of physical instances where … VCCL is being supplied in lieu of …Vcc”) coupled to a supply terminal of a first voltage (e.g., Vcc in Fig. 8) and a second power gating circuit (e.g., including MN_2 in Fig. 8, coupled to 754, with reference to paragraph [0113] “the physical circuitry of the power gating circuit 700 may be distributed throughout various regions of a semiconductor chip” and paragraph [0116] “the drain terminals 812 (or the source terminals 814) of the NMOS transistors MN_1, MN_2, . . . , MN_n need not be connected together, and that the actual number of NMOS transistors MN_1, MN_2, . . . , MN_n will reflect the number of physical instances where … VSSL is being supplied in lieu of … Vss”) coupled to a supply terminal of a second voltage (e.g., Vss in Fig. 8), the write path control block suitable for generating a write control signal (e.g., associated with 754 in Figs. 7 and 8 for a write operation) using the first and second voltages in a write mode (754 in Fig. 8 uses Vcc and Vss); 
a write driving block (e.g., including 112A in Fig. 7) including a third power gating circuit (e.g., including MP_n-1 or MN_n-1 implied in Fig. 8, coupled to 112A in Fig. 7, with reference to 111A in Fig. 8 and paragraph [0126] “functional entities that are more likely to qualify as ‘eligible’ [for power gating] may include one or more of … the data input latches [112A in Fig. 7], the data output register 111A, … and the data driver 120”, thus 112A is also power gated, similar to 111A in Fig. 8) coupled to any one of the supply terminal of the first voltage and the supply terminal of the second voltage (Vcc or Vss, respectively), the write driving block suitable for transmitting a data signal to a data input/output line (e.g., associated with 120 in Fig. 7) using the first and second voltages (112A, as applied to Fig. 8, uses Vcc and Vss) based on the write control signal (associated with 754 for a write operation); 
a memory block (e.g., including 115 in Fig. 7), coupled to the data input/output line (associated with 120 in Fig. 7), suitable for writing or reading the data signal (via 120); 
a read path control block (e.g., including “Read Control” 752 in Figs. 7 and 8) including a fourth power gating circuit (e.g., including MP_1 in Fig. 8, coupled to 752) coupled to the supply terminal of the first voltage (Vcc) and a fifth power gating circuit (e.g., including MN_1 in Fig. 8, coupled to 752) coupled to the supply terminal of the second voltage (Vss), the read path control block including a third logic circuit (e.g., associated with “Read Control” 752 in Figs. 7 and 8) coupled to a supply terminal of a sixth voltage and a supply terminal of a seventh voltage (e.g., of VCCL and VSSL in Fig. 8), the read path control block suitable for generating a read control signal (e.g., associated with 752 in Figs. 7 and 8 for a read operation) using the first and second voltages in a read mode (752 in Fig. 8 uses Vcc and Vss); and 
a pipe latch block (e.g., including 111A in Figs. 7 and 8, as part of the read data pipe/ path, as limited by the “suitable for” phrase recited later in the claim, given its broadest reasonable interpretation in the absence of further distinguishing details in the claim) including a sixth power gating circuit (e.g., including MP_n or MN_n in Fig. 8, coupled to 111A) coupled to any one of the supply terminal of the first voltage and the supply terminal of the second voltage (Vcc or Vss, respectively), the pipe latch block including a fourth logic circuit (e.g., associated with 111A in Figs. 7 and 8) coupled to any one of the supply terminal of the sixth voltage and the supply terminal of the seventh voltage (e.g., 111A in Fig. 8 is coupled to VCCL, which is one of VCCL and VSSL; also, 111A in Fig. 8 is coupled to VSSL, which is one of VCCL and VSSL), the pipe latch block suitable for latching a data signal (e.g., from 120 in Fig. 7), which is transmitted through the data input/output line (associated with 120 in Fig. 7), using the first and second voltages (111A in Fig. 8 uses Vcc and Vss) based on the read control signal (associated with 752 for a read operation), 
wherein the data signal corresponds to the write control signal in [a] write mode and corresponds to the read control signal in [a/the] read mode (e.g., a data signal associated with 111A in Fig. 7 corresponds to a read control signal in a read mode; also, a data signal associated with 112A in Fig. 7 corresponds to a write control signal in a write mode).

Regarding independent claim 12, OH discloses a semiconductor device, comprising: 
a memory block (e.g., including 115 in Fig. 7) coupled to a data input/output line (e.g., associated with 120 in Fig. 7); 
a read path control block (e.g., including “Read Control” 752 in Figs. 7 and 8) having a first type of power gating structure (e.g., including the header type of MP_1 in Fig. 8, coupled to 752), the read path control block including a third logic circuit (e.g., associated with “Read Control” 752 in Figs. 7 and 8) coupled to a supply terminal of a sixth voltage and a supply terminal of a seventh voltage (e.g., of VCCL and VSSL in Fig. 8), the read path control block suitable for generating a read control signal (e.g., associated with 752 in Figs. 7 and 8 for a read operation) using first and second voltages in a read mode (752 in Fig. 8 uses Vcc and Vss); and 
a pipe latch block (e.g., including 111A in Figs. 7 and 8, as part of the read data pipe/ path, as limited by the “suitable for” phrase recited later in the claim, given its broadest reasonable interpretation in the absence of further distinguishing details in the claim) having a second type of power gating structure (e.g., including the footer type of MN_n in Fig. 8, coupled to 111A, with reference to paragraph [0113] “the physical circuitry of the power gating circuit 700 may be distributed throughout various regions of a semiconductor chip” and paragraph [0116] “the drain terminals 812 (or the source terminals 814) of the NMOS transistors MN_1, MN_2, . . . , MN_n need not be connected together, and that the actual number of NMOS transistors MN_1, MN_2, . . . , MN_n will reflect the number of physical instances where … VSSL is being supplied in lieu of … Vss”) different from the first type of power gating structure (different from the header type), the pipe latch block including a fourth logic circuit (e.g., associated with 111A in Figs. 7 and 8) coupled to any one of the supply terminal of the sixth voltage and the supply terminal of the seventh voltage (e.g., 111A in Fig. 8 is coupled to VCCL, which is one of VCCL and VSSL; also, 111A in Fig. 8 is coupled to VSSL, which is one of VCCL and VSSL), the pipe latch block suitable for latching a data signal (e.g., from 120 in Fig. 7), which is transmitted through the data input/output line (associated with 120 in Fig. 7), using the first and second voltages (111A in Fig. 8 uses Vcc and Vss in Fig. 8) based on the read control signal (associated with 752 for a read operation).

Regarding claim 2, OH discloses the semiconductor device of claim 1, wherein the fourth power gating circuit (e.g., including MP_1 in Fig. 8) is coupled between the supply terminal of the first voltage (Vcc) and the supply terminal of the sixth voltage (e.g., the terminal 804 for MP_1); 
wherein the fifth power gating circuit (e.g., including MN_1 in Fig. 8) is coupled between the supply terminal of the second voltage (Vss) and the supply terminal of the seventh voltage (e.g., the terminal 812 for MN_1); and 
wherein the third logic circuit (associated with “Read Control” 752 in Figs. 7 and 8) coupled to the supply terminal of the first voltage (Vcc), the supply terminal of the second voltage (Vss), the supply terminal of the sixth voltage (the terminal 804 for MP_1) and the supply terminal of the seventh voltage (the terminal 812 for MN_1), the third logic circuit suitable for generating the read control signal (associated with 752) based on a read enable signal (e.g., based on W/R# in Fig. 7, indicating a read operation).

Regarding claim 13, OH discloses the semiconductor device of claim 12, wherein the read path control block (including 752 in Figs. 7 and 8) further includes: 
a fourth power gating circuit (e.g., including MP_1 in Fig. 8) coupled between a supply terminal of a first voltage (Vcc) and a supply terminal of a sixth voltage (e.g., the terminal 804 for MP_1); and
a fifth power gating circuit (e.g., including MN_1 in Fig. 8) coupled between a supply terminal of a second voltage (Vss) and a supply terminal of a seventh voltage (e.g., the terminal 812 for MN_1),
wherein the third logic circuit (associated with “Read Control” 752 in Figs. 7 and 8) coupled to the supply terminal of the first voltage (Vcc), the supply terminal of the second voltage (Vss), the supply terminal of the sixth voltage (the terminal 804 for MP_1) and the supply terminal of the seventh voltage (the terminal 812 for MN_1), the third logic circuit suitable for generating the read control signal (associated with 752) based on a read enable signal (e.g., based on W/R# in Fig. 7, indicating a read operation), and
wherein the second type of power gating structure each include at least one of the fourth power gating circuit and the fifth power gating circuit (e.g., the power gating structure type for 752 includes at least one of MP_1 and MN_1 in Fig. 8).

Regarding claim 4, OH discloses the semiconductor device of claim 1, wherein the sixth power gating circuit (e.g., including MP_n in Fig. 8) is coupled between the supply terminal of the first voltage (Vcc) and the supply terminal of the sixth voltage (e.g., the terminal 804 for MP_n in Fig. 8, with reference to paragraph [0113] “the physical circuitry of the power gating circuit 700 may be distributed throughout various regions of a semiconductor chip” and paragraph [0115] “the drain terminals 804 (or the source terminals 802) of the PMOS transistors MP_1, MP_2, . . . , MP_n need not be connected together, and that the actual number of PMOS transistors MP_1, MP_2, . . . , MP_n will reflect the number of physical instances where … VCCL is being supplied in lieu of …Vcc”); and 
wherein the fourth logic circuit (associated with 111A in Figs. 7 and 8) coupled between the supply terminal of the second voltage (Vss) and the supply terminal of the sixth voltage (the terminal 804 for MP_n), the fourth logic circuit suitable for latching the data signal (from 120 in Fig. 7), which is transmitted through the data input/output line (from 120), based on the read control signal (associated with 752 for a read operation).

Regarding claim 15, OH discloses the semiconductor device of claim 13, wherein the pipe latch block further includes: 
a sixth power gating circuit (e.g., including MP_n in Fig. 8) coupled between a supply terminal of a first voltage (Vcc) and the supply terminal of the sixth voltage (e.g., the terminal 804 for MP_n in Fig. 8, with reference to paragraph [0113] “the physical circuitry of the power gating circuit 700 may be distributed throughout various regions of a semiconductor chip” and paragraph [0115] “the drain terminals 804 (or the source terminals 802) of the PMOS transistors MP_1, MP_2, . . . , MP_n need not be connected together, and that the actual number of PMOS transistors MP_1, MP_2, . . . , MP_n will reflect the number of physical instances where … VCCL is being supplied in lieu of …Vcc”),
wherein the fourth logic circuit (associated with 111A in Figs. 7 and 8) [is] coupled between a supply terminal of a second voltage (Vss) and the supply terminal of the sixth voltage (the terminal 804 for MP_n), the fourth logic circuit suitable for latching the data signal (from 120 in Fig. 7), which is transmitted through the data input/output line (from 120), based on the read control signal (associated with 752 for a read operation), and
wherein the first type of power gating structure includes the sixth power gating circuit (e.g., the power gating structure type for 111A includes MP_n in Fig. 8).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0259873 A1 (“OH”) in view of US 2012/0042188 A1 (“HIRANO”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claims 3 and 14, OH discloses the semiconductor devices of claims 1 and 12, but is silent regarding further details of the third logic circuit (associated with 752 in Figs. 7 and 8), thus does not disclose that the third logic circuit includes: a fourth logic element coupled between the supply terminal of the first voltage and the supply terminal of the seventh voltage; and a fifth logic element coupled between the supply terminal of the second voltage and the supply terminal of the sixth voltage.
However, HIRANO suggests a power gating configuration, common and well known in the art, for a logic circuit in a memory device (e.g., including a control circuit, with reference to 50 in Fig. 1 and paragraph [0054], and thus useful for the first/ third logic circuit of OH), wherein the logic circuit includes a fourth logic element (e.g., 52 in Fig. 1) coupled between a supply terminal of a first voltage (e.g., VDD M) and a supply terminal of a seventh voltage (e.g., VSS S), and a fifth logic element (e.g., 53) coupled between a supply terminal of a second voltage (e.g., VSS M) and a supply terminal of a sixth voltage (e.g., VDD S).
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to couple the power gating circuits of OH to first and second logic elements of the third logic circuit of OH in a manner similar to that of HIRANO (such that the fourth logic element is coupled between the supply terminal of the first voltage and the supply terminal of the seventh voltage, and the fifth logic element is coupled between the supply terminal of the second voltage and the supply terminal of the sixth voltage), since such power gating configuration for a logic circuit in a memory device (including a control circuit) was common and well known in the art (as exemplified in HIRANO), to effectively reduce leakage current and conserve power.

Regarding claim 18, OH, as modified above (with reference to the rejections of claims 3, 9 and 14 above), discloses the semiconductor systems of claim 12, wherein the first type of power gating structure includes a zigzag type of power gating structure (e.g., with reference to Fig. 1 of HIRANO, as applied to 752 in Figs. 7 and 8 of OH, as modified above), and
wherein the second type of power gating structure includes a header-only type of power gating structure (i.e., in Fig. 8 of OH, the second type of power gating structure for 111A includes a header-only type of MP_n; here, the limitation is given its broadest reasonable interpretation in the absence of further distinguishing details in the claim).

Allowable Subject Matter
Claims 7-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 5-6 and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The record of the prosecution as a whole makes clear the reasons for the indication of allowable subject matter.  See, for instance, the specific details of the applicant’s claim amendments to claim 7 and the corresponding arguments in Remarks filed 03 June 2022 (particularly, starting at the bottom of page 16 through the top half of page 18 of Remarks, with respect to claim 7 as amended), and the above terminal disclaimer.
Also, in claim 7 as amended, it is noted that the terms “supply terminals of first voltages” in line 8 and “supply terminals of first voltages” in line 11 are in plural forms, thus are understood as two or more supply terminals of first voltages and as two or more supply terminals of second voltages, respectively, but further limited by a subsequent limitation.


Response to Arguments
Applicant’s arguments in Remarks, filed 03 June 2022, have been considered.
First, the applicant’s amendments have introduced new 112 issues as indicated above.
Second, the claim limitations, insofar as understood, are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification (MPEP 2111 and 2111.01).
With respect to independent claims 1 and 12 as amended, the applicant’s arguments primarily pertain to the amendments to independent claims 1 and 12 with reference to their previous 102 rejections.
However, the arguments are deemed not persuasive, and claims 1 and 12 as amended are rejected under 35 USC 102 as explained above.  
Specifically, with reference to the arguments with respect to independent claims 1 and 12 as amended (on pages 15-16 of Remarks), the added limitation merely recites “a fourth logic circuit coupled to any one of the supply terminal of the sixth voltage and the supply terminal of the seventh voltage”.  
The limitation as recited (given a broadest reasonable interpretation and a plain meaning of the limitation, in the absence of further distinguishing details in the claim) does not exclude the logic circuit from being coupled to the other one of the supply terminal of the sixth voltage and the supply terminal of the seventh voltage.  As such, in the OH reference, the logic circuit associated with the data output register 111A in Fig. 8 is coupled to VCCL, which is one of VCCL and VSSL; also, the logic circuit associated with the data output register 111A in Fig. 8 is coupled to VSSL, which is one of VCCL and VSSL.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (related to the amendment) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is 571-272-1870.  The examiner can normally be reached M-F 8:30 am - 4:30 pm ET.
To request and schedule an interview, the applicant is advised to use the USPTO Automated Interview Request (AIR) Form at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html (or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824